297 S.W.3d 673 (2009)
Dwan L. NOWDEN, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92034.
Missouri Court of Appeals, Eastern District, Division One.
November 24, 2009.
Edward Thompson, John Reeves, Co-Counsel St. Louis, MO, for Appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.


*674 ORDER

PER CURIAM.
Movant, Dwan L. Nowden, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed in accordance with Rule 84.16(b).